Citation Nr: 1730246	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.   

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for right hand disability.

5.  Entitlement to service connection for left hand disability.

6.  Entitlement to service connection for right foot disability.

7.  Entitlement to service connection for left foot disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was has made a change in representation from the American Legion to the Virginia Department of Veterans Services in February 2017, but that change does not apply to the current appeal decision, as the Veteran was notified of the transfer of his appeal, and the record was transferred to the Board, in or prior to March 2014, and a change in representation must be requested within 90 days following notification of certification and transfer of the records, in order for it to apply for the appeal to the Board.  38 C.F.R. § 20.1304 (2016).  

The Board notes that in July 1984, the RO denied service connection for multiple joint complaints, and notified the Veteran of its decision in August 1984.  The Veteran did not appeal it or submit new and material evidence within 1 year of the notification.  That decision covered wrist, knee, and ankle disorders.  The current decision covers neck, hand, knee, and foot disorders, and so the only overlapping disorders concern the right and left knees.  Accordingly, the Board finds that the issues for the knees is whether new and material evidence has been received to reopen the claims for service connection for right and left knee disabilities, and that all other claims listed are to be reviewed de novo.  

The issues of service connection for neck, right hand, left hand, right foot, and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for right and left knee joint disabilities in July 1984 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof in August 1984.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final July 1984 decision denying service connection for right and left knee disabilities, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The July 1984 RO decision denying service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for right and left knee disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The representative noted in December 2016 that the Veteran stated in 2013 that a VA physician had supported that his conditions are secondary to his service-connected disabilities.  The representative argued that the case must be remanded so that VA can retrieve the records mentioned by the Veteran.  A review of the record, however, reveals that records of treatment by that VA physician are already of record.  No other records of treatment by that physician have been identified.  Accordingly, the Board finds that no further action is necessary under VA's duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for right and left knee joint disabilities in July 1984 and notified the Veteran of its decision and of his right to appeal it within 1 year in August 1984.  No appeal was filed and no additional evidence was received within 1 year of the August 1984 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of that decision, there was no diagnosis of a right or left knee joint disorder of record.  

Since that decision, no evidence has been submitted showing a diagnosis of a right or left knee disorder.  There is a June 2009 VA medical record showing complaints of persistent pain in the Veteran's knees, but this is cumulative of the Veteran's April 1984 report of aching in the joints of his knees, which was previously considered in the July 1984 decision.  Accordingly, the Board finds that new and material evidence has not been received and that the claim for service connection for right and left knee disability cannot be reopened.  


ORDER

As new and material evidence has not been received, the claims for service connection for right and left knee disabilities may not be reopened and remain denied.  


REMAND

Service connection is already in effect for chronic low back strain with multiple level radiculopathy L3-S1; and for bilateral pes planus.  The Veteran contends that secondary service connection is warranted for arthritis of his hands, neck, and feet, as secondary to his service-connected low back strain with multiple level radiculopathy.  

On VA evaluation in October 2007, the Veteran was seen for painful feet, and he reported pain in the right or left 1st metatarsophalangeal joint about 2-3 times per week.  In June 2009, he complained of persistent pain in his neck, hands, and feet.  There was a diagnosis of chronic back pain, neck and lumbar radiculopathy.  An August 2009 VA medical record notes that in July 2009, an MRI of the Veteran's cervical spine revealed mild cervical spondylosis and degenerative changes, and that nerve conduction studies in the right upper extremity were normal.  In February 2010, mild degenerative joint disease of the hands was found.  A September 2010 VA medical record shows a diagnosis of arthralgia of the hands.  

In light of the provisions of 38 C.F.R. § 3.159, the Board finds that VA examinations are necessary for these claims, as indicated below.  As the claims are being remanded, any additional relevant medical records, including updated VA treatment records since June 2013, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical records, including updated VA treatment records since June 2013.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed neck disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed neck disorder is related to any incident of service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed neck disorder was caused by the Veteran's service-connected low back disability?

(c) Is it at least as likely as not that any currently diagnosed neck disorder was aggravated by the Veteran's service-connected low back disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that all are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant medical evidence and principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the action ordered in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed right or left hand disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left hand disorder is related to any incident of service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left hand disorder was caused by the Veteran's service-connected low back disability?

(c) Is it at least as likely as not that any currently diagnosed right or left hand disorder was aggravated by the Veteran's service-connected low back disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that all are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant medical evidence and principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the action ordered in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed right or left foot disorder (other than his service-connected pes planus).  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left foot disorder (other than his service-connected pes planus) is related to any incident of service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left foot disorder (other than his service-connected pes planus) was caused by the Veteran's service-connected low back disability?

(c) Is it at least as likely as not that any currently diagnosed right or left foot disorder (other than his service-connected pes planus) was aggravated by the Veteran's service-connected low back disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that all are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant medical evidence and principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


